[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                   No. 09-11897                JUNE 8, 2012
                             ________________________           JOHN LEY
                                                                 CLERK
                       D. C. Docket No. 07-00022-CV-WLS-1

CHARLES A. REHBERG,


                                                              Plaintiff-Appellee,

                                       versus

JAMES P. PAULK,
in his individual capacity,
KENNETH B. HODGES, III,
in his individual capacity and
in his official capacity as District
Attorney of Dougherty County
KELLY R. BURKE, in his
individual capacity,


                                                        Defendants-Appellants,

DOUGHERTY COUNTY,

                                                                      Defendant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                         _________________________

                                    (June 8, 2012)

                ON REMAND FROM THE SUPREME COURT
                       OF THE UNITED STATES

Before CARNES, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      On March 21, 2011, the United States Supreme Court granted Plaintiff

Rehberg’s petition for certiorari as to the portion of this Court’s July 16, 2010

decision in Rehberg v. Paulk, 611 F.3d 828, 839–40 (11th Cir. 2010), that

concluded Defendant Paulk had absolute immunity for his grand jury testimony.

On April 2, 2012, the United States Supreme Court affirmed. Rehberg v. Paulk,

566 U.S. —, 132 S. Ct. 1497 (2012). We now remand this case to the United

States District Court for the Middle District of Georgia for further proceedings

consistent with our July 16, 2010 opinion, and specifically for entry of judgment in

favor of the Defendants on all claims except for the retaliatory prosecution claim

against Paulk in Count 7 of Rehberg’s complaint.

      REMANDED.



                                           2